                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Jeff Cline, Matthew Simmons, and all           )
others similarly situated under 29             )
U.S.C. § 216(b),                               )       ORDER
                                               )
                 Plaintiffs,                   )
                                               )
       vs.                                     )
                                               )
DC Power Tong, LLC, Derek Linghor,             )
Jonas McKenzie, Bob Hvinden and                )        Case No. 1:16-cv-301
Michael Shane Kornkven,                        )
                                               )
                 Defendants.                   )

       On September 20, 2018, the Court stayed the above-entitled action on motion by the parties

for ninety days. On December 27, 2018, the Court granted the parties’ request to extend the stay for

an additional sixty days to allow them to continue their settlement negotiations.

       On February 25, 2019, the parties filed a joint status report and motion to extend the stay for

an additional thirty days. The Court GRANTS the motion (Doc. No. 46) and extends the stay for

an additional thirty days. The parties shall submit another join status report at the end of the thirty-

day extension.

       IT IS SO ORDERED.

       Dated this 26th day of February, 2019.

                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter, Magistrate Judge
                                                       United States District Court
